Detailed Office Action
	Applicant’s arguments and amendments of 9/15/2021 have been entered and fully considered. Claim 1 is amended. Claims 7-8 are withdrawn from examination. New claims 9-11 are added. Claims 1-11 are pending
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s arguments that the primary art of SATO (JP-2014150219-A and its English translation), hereinafter SATO, does not disclose the amended limitations of claim 1, have been fully considered and found not to be persuasive (see arguments of 9/15/2012, page 6).
The Examiner has reproduced, annotated, and pasted FIG. 3 of SATO below to facilitate the discussion. This figure is referred to as “pasted figure” hereinafter. 
Regarding the amended limitation of the transfer path being in the center of said recess, it is evident that the marked “transfer path” is located in the center of recess of glass frame 52 that accommodates the porous material 50.
Regarding the amended limitation that the transfer hole extends through a bottom surface of said glass frame, again it is evident from the pasted figure that the marked “transfer hole” is extended from the bottom of glass frame 52.
The Examiner maintains the 35 USC 102(a)(1) rejection made in the non-final office action of 5/19/2021 and has detailed it below.

    PNG
    media_image1.png
    598
    868
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SATO (JP-2014150219-A and its English translation), hereinafter SATO. Note that the italicized text below are the instant claims.
Regarding claim 1, SATO discloses A laser processing apparatus {[FIG. 1], [0001]} comprising: 
a chuck table for holding a workpiece on a holding surface thereof {[0001], [0010]}; 
a laser beam applying unit configured to apply a laser beam to the workpiece held on the holding surface of said chuck table {[0028], [0032]}; 
and a camera unit configured to capture an image of the workpiece held on the holding surface of said chuck table {[0035] note that imaging means 80 that is equipped with CCD is the digital camera}; 
wherein said chuck table includes: a porous material making up said holding surface; and a glass frame made of a non-porous material and having a recess defined therein for receiving said porous material fitted therein, said glass frame having a negative pressure transfer path in the center of said recess for transferring a negative pressure to the porous material fitted in said recess {[0011] note that the porous plate made of porous glass is the porous material that makes up the holding surface, composite glass plate comprises the glass frame, suction force is the negative pressure, {[FIG. 2] 51 is the porous material, 52 is the glass frame that has to be nonporous since vacuum travels through the suction grooves 521b, [0018] note that composite glass plate 50 comprises of both porous 51 and non-porous 52, thus 52 has to be glass, [paste figure] the place where 51 sits inside 52 is the recess, note that the transfer path just below this recess is at the center of recess},
said negative pressure transfer path including a transfer hole that extends through a bottom surface of said glass frame and is coupled to a vacuum suction source {[pasted figure], [0011] note suction force is provided by a vacuum source}.
Regarding claim 2, SATO discloses wherein said porous material is provided as a porous glass plate {[0011], [0018]}.
Regarding claim 3, SATO discloses further comprising: a table base movable with respect to said laser beam applying unit, said glass frame being mounted on said table base {[0017], [FIG. 1] note that table 6 is movable in XY direction}.
Regarding claim 4, SATO discloses wherein said laser beam applying unit includes a laser oscillator for oscillating said laser beam {[0034]},
and a condensing lens for focusing the laser beam oscillated by said laser oscillator, said condensing lens being disposed in facing relation to the holding surface of said chuck table {[0034] note the condenser 822 is the lens, [FIG. 1] note that 822 is facing downward thus in facing relation with the holding surface of chuck table 4}.
Regarding claim 6, SATO discloses wherein said laser beam has a wavelength that is transmittable through said workpiece {[0042] and {[FIG. 6] note that laser from 822 has to go through workpiece 10 to reach adhesive film 11 to be absorbed by 11, thus laser is transmittable through the workpiece 10}.
Regarding claim 9, SATO discloses wherein said glass frame defines a space below said recess that is in communication with said transfer path {[pasted figure] note that the space below recess is the transfer path and thus communicates with it, note .
Regarding claim 10, SATO discloses wherein a diameter of said space is less than a diameter of said recess {[pasted figure] note that the transfer path or space is smaller than the recess, note the right side where the transfer path terminates well before the recess where 51 sits}.  
Regarding claim 11, SATO discloses wherein a diameter of the workpiece is less than a diameter of said glass frame.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over SATO.
Regarding claim 5, SATO discloses all the limitations of claims 2 and 1 as discussed above. 
SATO further discloses an apparatus that read on the applicant claim of wherein the workpiece held on said chuck table has an outer peripheral edge portion supported on said glass frame in covering relation to said porous glass plate, and said glass frame transmits therethrough illuminating light emitted {[FIG. 6] note that workpiece 10 has outer peripheral edge that is supported on glass frame 52 and covers the porous glass plate 51 and the light illuminated by 63 transmitted through glass frame}.
SATO’s illuminating light 63 {[FIG. 6]} is separate from its camera 80 {[FIG. 1]}. Thus, SATO is silent on the limitation of “illuminating light emitted by said camera unit”.

One would have been motivated to have integrated this light in the camera to 1) reduce the number of individual parts and 2) in case of malfunction of the light, it can be easily accessed and repaired since it is located outside and with the camera.
Regarding claim 11, SATO discloses all the limitations of claim 1. SATO, however, is silent on the workpiece having a smaller diameter that the glass frame. SATO discloses that the workpiece 10 has the same diameter than glass frame 52 {[FIG. 6]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have used the apparatus of SATO and its glass frame 52 for a workpiece that has a smaller diameter than the glass frame, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the apparatus {see MPEP 2144.04 (IV)(B)}.
One would have been motivated to use smaller pieces since this expands the flexibility of SATO apparatus and does not limit it to workpieces that have the same diameter as the glass frame. Note that since the vacuum is applied through the smaller porous glass 51, the workpiece that sits on glass frame 52 does not have to be the same size as the glass frame and can have a smaller diameter and still be firmly .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over SATO as applied to claims 1 and 2 above, and further in view of BARRON (US-2006/0196858), hereinafter BARRON.
Regarding claim 5, SATO discloses all the limitations of claims 1 and 2 as discussed above. SATO further discloses an apparatus that read on the applicant claim of wherein the workpiece held on said chuck table has an outer peripheral edge portion supported on said glass frame in covering relation to said porous glass plate, and said glass frame transmits therethrough illuminating light emitted {[FIG. 6] note that workpiece 10 has outer peripheral edge that is supported on glass frame 52 and covers the porous glass plate 51 and the light illuminated by 63 transmitted through glass frame}.
SATO’s illuminating light 63 {[FIG. 6]} is separate from its camera 80 {[FIG. 1]}. Thus, SATO is silent on the limitation of “illuminating light emitted by said camera unit”.
In the same field of endeavor that is related to laser marking of a substrate and monitoring the marking using an imaging system, BARRON discloses an apparatus that reads on the applicant claim of illuminating light emitted by said camera unit {[0056], [0058], [0063], [FIG. 5] note that camera 166 is integrated with light system 174 to form optical reader 28, thus light is provided by the camera or the reader system}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the camera of SATO with the camera/light system of BARRON. The Examiner notes that it has been held that a 
The imaging system of BARRON is designed for monitoring the inscribing work of the laser system using the similar concept of capturing an image by a camera {[0056]}. Therefore, this substitution will result in a similar and predictable result of capturing an image of the workpiece of SATO with an illuminating light for a better image precision.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             

/JACOB T MINSKEY/           Primary Examiner, Art Unit 1748